Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A control system (10) which for use in a host motor vehicle (12) is configured and intended for recognizing lanes, lane boundary lines, lane markings, and/or other motor vehicles (28, 30, 60) in an area (22, 24, 26) in front of, to the side of, and/or behind the host motor vehicle (12), based on surroundings data that is obtained from at least one surroundings sensor (14, 16, 18) situated on the host motor vehicle (12), wherein the at least one surroundings sensor is configured for providing to an electronic control unit (20) of the control system (10) surroundings data that reflect the area in front of, to the side of, and/or behind the host motor vehicle (12), and wherein the control system (10) is at least configured and intended for – 
determining at least one driving parameter for each other motor vehicle (28, 30, 60) present in the surroundings of the host motor vehicle (12), based on the provided surroundings data, - generating a plurality of possible trajectories for the future travel course for each of the other motor vehicles (28, 30, 60), based on the driving parameter determined in each case, - carrying out a simulation of the plurality of possible trajectories for the future travel course for each of the other motor vehicles (28, 30, 60); and - grouping in each case the plurality of possible trajectories for the future travel course for each of the other motor vehicles (28, 30, 60), based on the simulation.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.    Keller et al. (US 2018/0043886) shows:
The control system is at least configured and intended for detecting another motor vehicle, using the road, relative to the host motor vehicle by means of the at least one surroundings sensor, and determining movements of the other motor vehicle relative to a lane in which the other motor vehicle or the host motor vehicle is present, or relative to the host motor vehicle, determining, starting from an instantaneous location of the host vehicle, a set having a predefined number of trajectories, differing with regard to their length and/or their course, for possible paths of the host motor vehicle, wherein the course of neighboring trajectories differs by a predefined difference between possible different steering angles of the host motor vehicle, correlating the course of the determined trajectories for possible paths of the host motor vehicle with the provided surroundings data, and classifying the determined trajectories as trajectories involving a collision, collision-free trajectories, and/or optimal trajectories, determining an instantaneously traveled trajectory of the host motor vehicle and comparing it to the classified trajectories, and based on this situation recognition for the host motor vehicle, making an intervention decision, and generating at least one signal that assists a driver of the host motor vehicle in controlling the host motor vehicle in order to guide the host motor vehicle at least along a collision-free trajectory, or generating at least one associated control command that causes the host motor vehicle to follow at least one of the collision-free trajectories.
During et al. (US 2019/0047555) shows a method for determining avoidance trajectories for a collision-free avoidance maneuver of transportation vehicles, wherein trajectory data describing a collection of possible driving trajectories is received from at least one trajectory generator for each transportation vehicle in real time, and a respective avoidance trajectory is determined in real time for each transportation vehicle based on the collection of possible driving trajectories for that transportation vehicle. 
Mahabadi et al. (US 10,725,470) shows the method includes receiving, at a processor, at least vehicle state data and vehicle object environment data; generating, with the processor, an optimal path for the vehicle with a cost function based on the vehicle state data and the vehicle object environment data; identifying, with the processor, at least one critical condition constraint based on at least one of the vehicle or vehicle environment; modifying, with the processor, at least a first portion of the optimal path based on the at least one critical condition constraint to result in a short-range trajectory portion; generating a resulting trajectory with the short-range trajectory portion; and implementing the resulting trajectory on the vehicle.
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claim 1, including: 
determining at least one driving parameter for each other motor vehicle (28, 30, 60) present in the surroundings of the host motor vehicle (12), based on the provided surroundings data, - generating a plurality of possible trajectories for the future travel course for each of the other motor vehicles (28, 30, 60), based on the driving parameter determined in each case, - carrying out a simulation of the plurality of possible trajectories for the future travel course for each of the other motor vehicles (28, 30, 60); and - grouping in each case the plurality of possible trajectories for the future travel course for each of the other motor vehicles (28, 30, 60), based on the simulation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689